PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/942,210
Filing Date: 30 Mar 2018
Appellant(s): DISH Network L.L.C.



__________________
Daniel J. Sherwinter
(Reg # 61,751)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06-02-2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12-17-2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

A.  Applicant's argument with respect to claims 1, 2, 6-9, 13-15 and 19-26, that the references fail to show certain features of applicant’s invention in this case “pairing”, it is noted that the features upon which applicant relies (i.e., Pairing) is interpreted based on the broadest reasonable interpretation.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The applicant seems to argue that the specific type of pairing is different from the prior art yet no specific definition that would not be known to one of ordinary skill in the art is specifically claimed.  There is no explicit definition that would differentiate it from the prior art.  And simply relying on intended use is not enough to differentiate it from the prior art if the steps and structure would otherwise be the same.  a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Clearly the reference uses pairing techniques to achieve the same results and one of ordinary skill in the art would gleam that from the reference.  appellant also argues that the appellants pairing does not directly establish a communication channel, and any communication it ultimately facilitates are via a different network at a different time and in a different place from that of the pairing.  This statement is not claimed and would not be gleamed from the claims it appears that the applicant is importing limitations from the specification.  

B.  Applicant's argument with respect to claims 1, 2, 6-9, 13-15 and 19-26, regarding query a pairing data store is not persuasive.  Warrick teaches query a pairing data store, in response to the network discovery routine discovering that the portable device is communicatively coupled with the LAN, to determine whether the discovered portable device is a presently unpaired portable device with respect to a remote media playback system associated with the television receiver, (i.e., section 0012 teaches querying a pairing database to determined if unpaired).  Thus Warrick in view of Giblin still meet the scope of the limitations as currently claimed.

C. Applicant's argument with respect to claims 1, 2, 6-9, 13-15 and 19-26, regarding with an application that directs remote coordination between the unpaired portable device and the remote media playback system is not persuasive.  Warrick teaches with an application that directs remote coordination between the unpaired portable device and the remote media playback system, (i.e., section 0031 teaches installing an application to help among other things pair the mobile device to remote media playback server in the case provided by the hotel system). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Thus Warrick in view of Giblin still meet the scope of the limitations as currently claimed.

D. In response to applicant's argument that the examiner is splitting the claim into elements, the claims are not split into elements it is simply separated to better point out what in the claims is taught by a specific reference or part of a reference.  However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Furthermore, If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case the combination of references clearly would have informed the person of ordinary skill of the art of every element of the claims as currently broadly claimed in their entirety.  Thus Warrick in view of Giblin still meet the scope of the limitations as currently claimed.

E.  Applicant's argument with respect to claims 1-21, regarding subsequent time and remote premises is not persuasive.  Giblin teaches via the remote network at a subsequent time from a remote premises located remote from the television receiver and the LAN, (i.e., section 0041 teaches a user may stream content from a device at home (such as a satellite receiver, cable box, or digital video recorder) the applicant seems to be adding additional limitations to these extremely broad terms and then trying to argue that those terms are not taught by the reference. No where in the claim does the amount of time that a subsequent time entails it is so broad at to encompass even a millisecond of time passing all that is required with such a limitation is for it to not be the same exact time.  With regards to remote premises this term is also vague and does not provide any additional limitation.  The term remote premise is given its broadest reasonable interpretation and is therefore covered by the reference Giblin in combination with Warrick. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Therefore the terms falls within the broadest reasonable interpretation and based on the proper combination of references it is taught by the combination of art.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   Thus Warrick in view of Giblin still meet the scope of the limitations as currently claimed.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOEL MESA/Examiner, Art Unit 2447                                                                                                                                                                                                        
Conferees:

/SURAJ M JOSHI/Primary Examiner, Art Unit 2447       

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447                                                                                                                                                                                                                                                                                                                                                                                                         
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.